—Appeal from order, *239Supreme Court, New York County (Emily Goodman, J.), entered November 29, 1996, which, inter alia, granted plaintiffs cross motion to dismiss defendants’ counterclaims upon defendants’ default, unanimously dismissed, with costs payable to respondent, as taken from a nonappealable paper.
No appeal lies from an order, such as the one defendants would here have reviewed, entered on default (see, CPLR 5511, 2221 [a]; see also, Nedell v Sprigman, 227 AD2d 163).
Concur— Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.